Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río,
a la cual se unen los Jueces Asociados Señores Rebollo López y Rivera Pérez.
Nos corresponde resolver si el Estado Libre Asociado de Puerto Rico goza de inmunidad por la actuación negligente de un Registrador de la Propiedad al omitir la anotación de una sentencia judicial, previamente calificada, contra un codemandado adversamente afectado por ésta.
Por entender que el acto de inscripción de un documento en el Registro de la Propiedad, luego de calificarse favora-blemente, es una función rutinaria no discrecional del Re-gistrador de la Propiedad, resolveríamos en la negativa. Al no resolverlo así la opinión mayoritaria emitida por el Tribunal, disentimos.
El 18 de noviembre de 1974 el entonces Tribunal Superior de Puerto Rico, Sala Superior de Caguas, dictó senten-cia en cobro de dinero en el caso Luis Barnecett Torres y otros v. Cruz Figueroa y otros, Civil Núm. ECD90-0041, y condenó al señor Cruz Figueroa, a su esposa Marina Figueroa, y a la sociedad de gananciales compuesta por ambos, a satisfacer a la parte demandante la suma principal de *168$72,000, además de $5,000 por honorarios de abogados y el interés legal de 8.5% desde que surgió la causa de acción. Al momento de emitirse la sentencia, el demandante, Sr. Luis Barnecett Torres, había fallecido, por lo que su viuda, la Sra. Nelly Santiago (peticionaria) fue la persona autori-zada a recibir el pago adeudado(1)
Con el propósito de asegurar la efectividad de la senten-cia dictada a su favor, el 14 de marzo de 1995 la peticiona-ria presentó una instancia ante el Registro de la Propie-dad, Sección Primera de Caguas (Registro de la Propiedad), en la cual solicitaba su anotación en el Regis-tro de Sentencias. En dicha instancia adujo que
[l]as propiedades que se pretenden afectar con la anotación de la Sentencia Certificada que se acompaña son los solares A [sic], donde enclava una estructura de vivienda, y el Solar B, con cabidas superficiales de ochocientos ochenta y dos metros cuadrados (882 m2) y seiscientos sesenta y ocho punto ochenta y cinco metros cuadrados (668.85 m2) respectivamente, sitas en el Barrio Turabo del municipio de Caguas(2)
La sentencia fue anotada en el Registro de Sentencias el 19 de abril de 1995, pero sólo se hizo constar como deudor al señor Cruz Figueroa, obviándose incluir a su esposa, la Sra. Marina Figueroa.
Así las cosas, el 29 de diciembre de 1995 la Sra. Marina Figueroa vendió por $77,000 el Solar A, el cual constaba inscrito a su nombre. En el momento de la venta no se advertía en el Registro de la Propiedad sobre el gravamen que pendía sobre el inmueble. Véase Apéndice, pág. 98.
Posteriormente, el 7 de marzo de 1996 el Registrador de la Propiedad extendió la siguiente anotación al margen de la inscripción de la Sentencia:
Se aclara la instancia anotada a los efectos de hacer constar que la misma es en contra de don Cruz Figueroa Delgado y *169doña Marina Figueroa Hernández teniéndose a la vista el do-cumento que motivó la anotación. (Énfasis suplido.) Véase Apéndice, pág. 74.
Por los hechos antes expuestos, la peticionaria —por sí y como administradora judicial de la sucesión Barnecett— presentó una acción en daños y perjuicios contra el Estado Libre Asociado de Puerto Rico (E.L.A.).(3) Alegó que si al momento de la venta del Solar A, la sentencia de 18 de noviembre de 1974 hubiese estado inscrita contra la Sra. Marina Figueroa, ella (la peticionaria) hubiese podido eje-cutar y obtener la suma de $77,000 en pago de la sentencia que obraba a su favor. Adujo, además, que la ausencia de inscripción oportuna de la sentencia contra la Sra. Marina Figueroa obedeció a la negligencia de los empleados del Registro de la Propiedad.
Tras varios trámites procesales, la peticionaria presentó una moción de sentencia sumaria en la cual señaló que no existía controversia de hechos por tratarse de la falta de inscripción de una sentencia. El E.L.A. se opuso a la refe-rida moción y solicitó una sentencia sumaria a su favor. Alegó, en esencia, que la función calificadora del Registra-dor de la Propiedad es una función cuasijudicial de carác-ter discrecional, por lo que el Estado goza de inmunidad frente a una reclamación de daños y perjuicios.
Mediante Sentencia de 25 de enero de 1999, el Tribunal de Primera Instancia (T.P.I.) extendió inmunidad al E.L.A. y desestimó sumariamente la demanda. Dicho foro funda-mentó lo resuelto en que la función calificadora de los Re-gistradores de la Propiedad constituye una función discre-cional de carácter cuasijudicial, por lo que el Estado goza de inmunidad.
Inconforme, la peticionaria acudió al Tribunal de Cir-cuito de Apelaciones (T.C.A.) y adujo que erró el foro pri-mario al resolver que las actuaciones imputadas al Regis-*170trador de la Propiedad se daban dentro de la función calificadora de éste. La peticionaria argumentó, por el con-trario, que el caso de marras trata sobre una acción negli-gente al inscribir una anotación de sentencia y dejar fuera a una de las partes demandadas.
El 12 de mayo de 1999 el T.C.A. confirmó la sentencia apelada. Dicho foro sostuvo que la capacidad en la que ac-túan los Registradores de la Propiedad en el desempeño de sus funciones es cuasijudicial, de carácter discrecional, y que independientemente de que se trate de una función ca-lificadora, el Estado, su empleador, goza de inmunidad. De este modo, el T.C.A. interpretó ampliamente el principio de inmunidad estatal con respecto a la responsabilidad del E.L.A. por las actuaciones del Registrador de la Propiedad.
De la denegatoria del T.C.A. a reconsiderar su dicta-men, la peticionaria recurrió ante nos planteando los seña-lamientos de error siguientes :(4)
1. Erró el Tribunal de Circuito de Apelaciones al confirmar que los hechos que provocan este pleito se desarrollan bajo el palio de la función calificadora del Registrador de la Propie-dad de Caguas.
2. Erró el Honorable Tribunal de Circuito de Apelaciones al extender la inmunidad al Estado Libre Asociado de Puerto Rico por las actuaciones del Registrador de la Propiedad de Caguas.
3. Erró el Tribunal de Circuito de Apelaciones al sostener que no se han ocasionado daños a la parte apelante y peticionaria, como resultado de la actuación negligente del Registrador de la Propiedad de Caguas. Petición de certiorari, pág. 4.
El 15 de octubre de 1999 expedimos el recurso solicitado. Contando con la comparecencia de las partes, resolveríamos como sigue.
*171HH I — I
En su primer señalamiento de error, la peticionaria nos insta a considerar si los hechos que provocaron este pleito se desarrollaron bajo el palio de la función calificadora del Registrador de la Propiedad. La peticionaria argumenta en la negativa, estableciendo una dicotomía entre la función discrecional de calificar un documento y el acto rutinario de inscribirlo una vez calificado. Tiene razón la peticionaria. Veamos.
En nuestro ordenamiento, el procedimiento de inscrip-ción registral está compuesto por una serie concatenada de actos, a saber: la petición de inscripción, la presentación de documentos, la calificación y la extensión del asiento. Véase L.R. Rivera Rivera, Derecho Registral Inmobiliario Puertorriqueño, 2da ed., San Juan, Jurídica Editores, 2002, pág. 241; J.L. Lacruz Berdejo y F. Sancho Rebullida, Elementos del Derecho Civil III bis, 2da ed., Barcelona, Ed. Bosch, 1984, pág. 106.
Asimismo, la inscripción registral en Puerto Rico es de naturaleza voluntaria, salvo contadas excepciones en la ley hipotecaria o en su reglamento.(5) Por lo tanto, el procedi-miento registral requiere de un estímulo externo al regis-tro para que se inicie, el cual se verifica con la petición de inscripción y la presentación de los documentos correspondientes. Rivera Rivera, op. cit., pág. 242.
Roca-Sastre y Roca-Sastre Muncunil(6) señalan que
[l]a petición de inscripción es la declaración de voluntad, unilateral y recepticia, emanada de las personas determina-das por ley, en solicitud al Registrador de que se proceda a *172practicar el asiento registral que corresponda a la indole del título registrable y que mediante la presentación de éste al Registro da comienzo al procedimiento registral. (Énfasis suprimido.)
Así pues, la solicitud de inscripción impone al Registra-dor de la Propiedad la necesidad de proceder a la extensión del asiento de presentación correspondiente, que seguido de la obligada calificación que éste debe hacer del título presentado, termina normalmente con la realización del asiento solicitado. Roca-Sastre y Roca-Sastre Muncunill, op. cit., pág. 498.
Sobre la función calificadora del Registrador de la Pro-piedad, hemos expresado que ésta instrumenta el principio hipotecario de legalidad, el cual a su vez persigue que sólo aquellos títulos válidos y perfectos logren acceso al Regis-tro de la Propiedad. Narváez v. Registrador, 156 D.P.R. 1 (2002); Gasolineras PR v. Registrador, 155 D.P.R. 652 (2001); Western Fed. Savs. Bank v. Registrador, 139 D.P.R. 328 (1995); Alameda Tower Associates v. Muñoz Román, 129 D.P.R. 698 (1992); Kogan v. Registrador, 125 D.P.R. 636 (1990); U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448 (1989); P.R. Prod. Credit Assoc. v. Registrador, 123 D.P.R. 231 (1989); Rivera Rivera, op. cit., pág. 268.
La amplitud de la facultad del Registrador de la Propie-dad para calificar documentos expedidos por la autoridad judicial está limitada por el Art. 64 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2267. El re-ferido artículo dispone que la calificación de dichos docu-mentos se circunscribirá a evaluar: (1) la jurisdicción y competencia del tribunal, la naturaleza y efectos de la re-solución dictada si se produjo en el juicio correspondiente y si se observaron en él los trámites y preceptos esenciales para su validez; (2) las formalidades extrínsecas de los do-cumentos presentados, y (3) los antecedentes del registro. Véase, además, R & G Premier Bank P.R. v. Registradora, *173158 D.P.R. 241 (2002). Asimismo, el reglamento hipotecario especifica que
[l]as determinaciones judiciales respecto a los hechos y de-rechos que corresponden a las partes envueltas en un litigio a tenor con el artículo 67 de la Ley (30 L.P.R.A. sec. 2270) no podrán ser objeto de calificación por el Registrador sin perjui-cio a lo dispuesto en el artículo 64 de la Ley (30 L.P.R.A. sec. 2267) tocante a los documentos expedidos por autoridad judicial. Art. 79.1 del Reglamento para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 870.301, edición especial de 2003.
A base de lo anterior, hemos resuelto que al calificar documentos judiciales, la ley hipotecaria le asigna al Regis-trador de la Propiedad una facultad limitada. R & G Premier Bank P.R. v. Registradora, supra, pág. 246; P.R. Prod. Credit Assoc. v. Registrador, supra. Igualmente, hemos es-tablecido que cuando el negocio por ser inscrito está san-cionado por un tribunal de justicia, debe prevalecer la pre-sunción de validez de la sentencia. U.S.I. Properties, Inc. v. Registrador, supra.
Según la normativa expuesta, la calificación en su sen-tido amplio está limitada a extender, denegar o suspender la inscripción, anotación, nota o cancelación solicitada. Cabassa v. Registrador, 116 D.P.R. 861 (1986). En esa etapa del proceso de inscripción, el Registrador de la Propiedad ciertamente goza de discreción para determinar si el docu-mento presentado puede tener acceso al Registro de la Pro-piedad, aunque su discreción es más limitada cuando cali-fica una sentencia judicial. Ahora bien, el Art. 52 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2255, no habla en términos discrecionales al ordenar al Registrador de la Propiedad a inscribir un título calificado favorablemente. Dicho artículo expresa, en su parte perti-nente, que
[s]e registrarán los documentos dentro de los sesenta (60) días siguientes a su presentación o de corregidas las faltas que se hayan señalado, o de radicado el Escrito de Recalificación, *174salvo justa causa que fuere debidamente justificada y admi-tida por el Director. (Énfasis suplido.(7)
Roca-Sastre y Roca-Sastre Muncunill sostienen un cri-terio similar, al explicar que una vez realizada favorable-mente una calificación, los efectos de ésta serán los si-guientes:
A) Si la calificación del Registrador es favorable a la exten-sión del asiento solicitado, los efectos inmediatos derivados de esta calificación serán los siguientes:
a) El Registrador dispondrá la extensión o práctica del asiento solicitado, dentro del plazo de vigencia del asiento de presentación, y lo autorizará con su firma. (Énfasis en el original.) Roca Sastre y Roca-Sastre Muncunill, op. cit., T. IV, pág. 56.

Por ende, tanto de la ley como de la doctrina surge que, habiéndose calificado favorablemente un documento, el paso próximo y mandatorio es la inscripción del asiento, nota marginal o anotación. Es decir, las fuentes citadas no confieren discreción al Registrador de la Propiedad para inscribir un documento calificado de manera favorable, sino que ordenan su inscripción.

En suma, concluimos que la calificación y la inscripción de determinado documento son etapas distintas, pero en-cadenadas, de un solo proceso. A pesar de que tanto la ca-lificación del documento como el acto de inscripción son pasos obligatorios para el Registrador de la Propiedad den-tro del proceso amplio de inscripción, cada etapa tiene sus particularidades y limitaciones. La diferencia fundamental entre ambas gestiones radica en que si bien el Registrador de la Propiedad goza de discreción(8) al realizar su función *175calificadora —aunque muy limitada cuando lo que se exa-mina es un documento judicial— una vez éste califica fa-vorablemente, carece de discreción para decidir si inscribe o no el documento solicitado. En consecuencia, resolvería-mos que el acto de inscribir un asiento en el Registro de la Propiedad, una vez éste es calificado favorablemente, no es un ejercicio discrecional del Registrador de la Propiedad.
Erró el T.C.A. al confirmar que el omitir la extensión de una inscripción en el Registro de la Propiedad se suscitó dentro de las funciones calificadoras del Registrador de la Propiedad. La omisión del Registrador de la Propiedad en el caso de marras tuvo lugar en la etapa de extender la inscripción al documento presentado, luego de haberse ca-lificado favorablemente. Si bien ambas funciones están es-labonadas dentro del proceso de inscripción registral, se trata de etapas distintas de dicho procedimiento, y para cada una de ellas la ley prescribe facultades y limitaciones diferentes.
H-1 HH I — I
En su segundo señalamiento de error, la peticionaria apunta a que el T.C.A. erró al extenderle inmunidad al E.L.A. bajo el fundamento de que los Registradores de la Propiedad actúan con una capacidad cuasijudicial de ca-rácter discrecional. Tiene razón la peticionaria.
El Art. 10 de la Ley Hipotecaria de 1979, según enmen-dada, 30 L.P.R.A. sec. 2054, establece en cuanto a la res-ponsabilidad de los Registradores de la Propiedad que
[l]a responsabilidad de los Registradores por las actuaciones en el desempeño de su cargo se regirá por las disposiciones vigentes relativas a los demás funcionarios públicos.
Los Registradores de la Propiedad gozarán con respecto a su responsabilidad civil, por las actuaciones en el desempeño de *176su cargo, de las mismas inmunidades que los jueces, sin per-juicio de la responsabilidad que pueda corresponder al Estado. (Énfasis suplido.)
A base de la citada disposición, es patentemente claro que el Registrador de la Propiedad goza de inmunidad en su carácter personal por la responsabilidad civil que pueda generar su conducta en el desempeño de sus deberes oficiales. Véase Feliciano Rosado v. Matos, Jr., 110 D.P.R. 550 (1981).(9) Ahora bien, esta inmunidad personal es se-parada y distinta de la que pueda corresponderle al Estado por la actuación de éstos. Véase Romero Arroyo v. E.L.A., 127 D.P.R. 724, 745 (1991).(10) Es precisamente la inmuni-dad del soberano —que surge de la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. sec. 3065 et seq.)— la aducida por el Procurador General en representación del E.L.A. Veamos.
Conceptualmente, la doctrina de inmunidad soberana impide que el Estado pueda ser demandado a menos que éste consienta a ello y, como regla general, pregona que el Estado no es responsable por los daños que ocasionen sus funcionarios, agentes o empleados. Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993).
No obstante, a través de la Ley Núm. 104, supra, el E.L.A. renunció condicionadamente a esta inmunidad en casos de daños y perjuicios a la propiedad o a la persona causados por funcionarios o empleados públicos —u otra persona actuando con capacidad oficial— dentro del marco *177de sus funciones, cargo o empleo, en los que interviene culpa o negligencia. 32 L.P.R.A. sec. 3077(a); García v. E.L.A., 146 D.P.R. 725 (1998); Sánchez Soto v. E.L.A., 128 D.P.R. 497 (1991). Es decir, mediante esta ley se puede demandar al E.L.A. cuando un funcionario o empleado pú-blico “actúa negligentemente u omite actuar según su deber dentro del marco de las funciones propias de su cargo o empleó”. (Énfasis suplido.) García v. E.L.A., supra, págs. 734-735.
Sobre las excepciones a esta renuncia de inmunidad es-tatal, el Art. 6 de la referida Ley Núm. 104 (32 L.P.R.A. 3081) manifiesta:
Nada en las secs. 3077 et seq. de este título autoriza las acciones por daños y perjuicios contra el Estado por acto u omisión de un funcionario, agente o empleado:
(a) En el cumplimiento de una ley o reglamento, aun cuando éstos resultaren nulos.
(b) En el desempeño de una función de carácter discre-cional, aun cuando hubiere abuso de discreción. (Enfasis suplido.)
Esta segunda limitación, sin embargo, merece ser apar-tada de nuestra consideración habida cuenta de que con-cluimos en la sección precedente que el acto de inscribir un documento previamente calificado de manera favorable no involucra la discreción del Registrador de la Propiedad. Como expresáramos en el acápite anterior, una vez califi-cado favorablemente un documento lo que procede es el trámite rutinario(11) de inscribirlo; esto es, el Registrador de la Propiedad carece de discreción para inscribir un do-cumento que conforme a derecho procede ser inscrito.
Ciertamente, la omisión del Registrador de la Propiedad de anotar la sentencia en controversia contra todas las per-*178sonas sobre las que ésta pesaba fue negligente, que puso en peligro los intereses que un tribunal de justicia adjudicó a favor de la parte peticionaria. Reconociendo la importancia que ostenta en nuestro ordenamiento el principio de la fe pública registral, imponemos sobre el Registrador de la Propiedad la más alta expectativa de rigurosidad en sus funciones operacionales.(12)
Concluimos, por consiguiente, que al E.L.A. no debió ex-tendérsele inmunidad en este caso por la omisión negli-gente del Registrador de la Propiedad. (13)

<

En el tercer y último señalamiento de error, la peticio-naria indica que incidió el T.C.A. al sostener que no se han ocasionado daños como resultado de la omisión negligente del Registrador de la Propiedad.
Dicho error no se cometió, ya que de un análisis de la sentencia recurrida se desprende que el T.C.A. se limitó a señalar que el foro primario, al emitir la sentencia sumaria en la que le extendió inmunidad al Estado, no se encon-traba en condiciones de saber si la parte demandante podía o no ejecutar su sentencia contra otros bienes de la parte demandada.
Ante la carencia de los elementos necesarios para deter-minar el valor del daño causado a la peticionaria, devolve-ríamos el caso al tribunal de instancia para que determi-nara la viabilidad del reclamo de daños y perjuicios incoado por la peticionaria.
*179En mérito de lo anterior, revocaríamos la sentencia re-currida y devolveríamos el caso al T.P.I. para que continúe con los procedimientos en conformidad con lo expuesto. Al no hacerlo así la mayoría, disentimos.

(1) Surge de autos que la peticionaria fue nombrada administradora judicial de los bienes del finado. Véase Apéndice, pág. 9.


(2) Véase Apéndice, pág. 68.


(3) íd., pág. 56.


 El archivo en autos de la copia de la notificación de la sentencia ocurrió el 20 de mayo de 1999. La peticionaria presentó una moción de reconsideración el 4 de junio de 1999, la cual fue denegada mediante Resolución de 14 de junio de 1999. Copia de la notificación de esta resolución fue archivada en autos el 24 de junio de 1999. El presente recurso fue presentado oportunamente ante este Tribunal el 14 de julio de 1999.


 El principio de rogación es la característica que tiene un sistema registral de exigir que el Registrador de la Propiedad actúe solamente a pedido de parte y que, salvo las contadas excepciones dispuestas en la ley o en el reglamento, no pueda actuar motu proprio o de oficio. L.R. Rivera Rivera, Derecho Registral Inmobiliario Puertorriqueño, 2da ed., San Juan, Jurídica Editores, 2002, pág. 242.


 R. Roca-Sastre y L. Roca-Sastre Muncunill, Derecho Hipotecario, 8va ed., Barcelona, Ed. Bosch, 1997, T. 1, pág. 489.


(7) La salvaguarda de “justa causa” se refiere al término para inscribir el docu-mento, que puede ser extendido más allá de los sesenta días dispuestos por la ley si se verifican ciertas condiciones. Véase Rivera Rivera, op. cit., pág. 281.


 El término “discreción” se define como “[sjensatez para formar juicio y tacto”. Mientras que la voz “discrecional” se refiere a “la potestad gubernativa en las funcio-nes de su competencia que no están regladas”. Véase Diccionario de la Lengua Espa-ñola, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, T. 1, pág. 832.
*175Se desprende, pues, que si determinada función no permite el ejercicio de un criterio distinto al reglamentado, no cabe hablar de un acto discrecional.


(9) Véase, además, Op. Sec. Just. Núm. 31 de 1986.


(10) En Romero Arroyo v. E.L.A., 127 D.P.R. 724, 745 (1991), este Tribunal dife-renció la inmunidad de un funcionario público en relación con la responsabilidad civil que pueda generar su conducta en el desempeño de sus funciones oficiales, de la inmunidad del Estado. Expresamos en esa ocasión que, “[m]ientras que la doctrina de inmunidad del Estado opera como una limitación de responsabilidad civil respecto a la entidad gubernamental como cuerpo político, las normas de inmunidad condi-cionada de los funcionarios públicos operan como una limitación de responsabilidad civil personal de dichos funcionarios. Por ello, la concesión de inmunidad personal a un funcionario público no tiene efecto alguno sobre la renuncia del Estado a su in-munidad contra demandas por los daños que ocasionen los actos culposos y negligen-tes de sus empleados”. (Énfasis en el original.)


(11) Adviértase, además, que al interpretar el citado Art. 6 de la Ley Núm. 104, supra, 32 L.P.R.A. sec. 3081, resolvimos en Piñeiro Manzano v. E.L.A., 102 D.P.R. 795, 800 (1974), que aun en el ejercicio de funciones discrecionales, si la gestión es rutinaria, que en nada afecta los programas de gobierno o normas básicas de política pública, no debe haber dificultad en reconocer la responsabilidad del Estado por actos negligentes de sus funcionarios y empleados en el ejercicio de ellos.


 Cabe señalar como agravante el hecho de que la omisión surgiera en torno a la anotación de una sentencia en aseguramiento de un dictamen judicial. Ello es así ya que, como reiteramos recientemente, los procedimientos en aseguramiento de la efectividad de las sentencias tienen como propósito reivindicar “no sólo la justicia debida a la partes, sino también la dignidad de la función judicial”. Román v. S.L.G. Ruiz, 160 D.P.R. 116 (2003).


 Es distinguible lo aquí pautado de la responsabilidad del Estado por las actuaciones de los Jueces que laboran en la Rama Judicial.